
	
		II
		109th CONGRESS
		2d Session
		S. 3955
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Lieberman (for
			 himself, Mr. Smith,
			 Mr. Akaka, Ms.
			 Cantwell, Mr. Chafee,
			 Mrs. Clinton, Mr. Dayton, Mr.
			 Feingold, Mr. Jeffords,
			 Mr. Kennedy, Mr. Kerry, Mr.
			 Lautenberg, Mr. Leahy,
			 Mr. Levin, Mrs.
			 Murray, and Mr. Wyden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide benefits to domestic partners of Federal
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Partnership Benefits and
			 Obligations Act of 2006.
		2.Benefits to
			 domestic partners of Federal employees
			(a)In
			 generalAn employee who has a domestic partner and the domestic
			 partner of the employee shall be entitled to benefits available to and
			 obligations imposed upon a married employee and the spouse of the
			 employee.
			(b)Certification
			 of eligibilityIn order to obtain benefits and assume obligations
			 under this Act, an employee shall file an affidavit of eligibility for benefits
			 and obligations with the Office of Personnel Management identifying the
			 domestic partner of the employee and certifying that the employee and the
			 domestic partner of the employee—
				(1)are each other’s
			 sole domestic partner and intend to remain so indefinitely;
				(2)have a common
			 residence, and intend to continue the arrangement;
				(3)are at least 18
			 years of age and mentally competent to consent to contract;
				(4)share
			 responsibility for a significant measure of each other’s common welfare and
			 financial obligations;
				(5)are not married
			 to or domestic partners with anyone else;
				(6)understand that
			 willful falsification of information within the affidavit may lead to
			 disciplinary action and the recovery of the cost of benefits received related
			 to such falsification and may constitute a criminal violation; and
				(7)are same sex
			 domestic partners, and not related in a way that, if the 2 were of opposite
			 sex, would prohibit legal marriage in the State in which they reside.
				(c)Dissolution of
			 partnership
				(1)In
			 generalAn employee or domestic partner of an employee who
			 obtains benefits under this Act shall file a statement of dissolution of the
			 domestic partnership with the Office of Personnel Management not later than 30
			 days after the death of the employee or the domestic partner or the date of
			 dissolution of the domestic partnership.
				(2)Death of
			 employeeIn a case in which an employee dies, the domestic
			 partner of the employee at the time of death shall receive under this Act such
			 benefits as would be received by the spouse of an employee.
				(3)Other
			 dissolution of partnership
					(A)In
			 generalIn a case in which a domestic partnership dissolves by a
			 method other than death of the employee or domestic partner of the employee,
			 any benefits received by the domestic partner as a result of this Act shall
			 terminate.
					(B)ExceptionIn
			 a case in which a domestic partnership dissolves by a method other than death
			 of the employee or domestic partner of the employee, any health benefits
			 received by the domestic partner as a result of this Act shall continue for a
			 period of 60 days after the date of the dissolution of the partnership. The
			 domestic partner shall pay for such benefits in the same manner that a former
			 spouse would pay for such benefits under applicable provisions of chapter 89 of
			 title 5, United States Code.
					(d)ConfidentialityAny
			 information submitted to the Office of Personnel Management under subsection
			 (b) shall be used solely for the purpose of certifying an individual’s
			 eligibility for benefits under subsection (a).
			(e)DefinitionsFor
			 purposes of this Act:
				(1)Domestic
			 partnerThe term domestic partner means an adult
			 person living with, but not married to, another adult person of the same sex in
			 a committed, intimate relationship.
				(2)BenefitsThe
			 term benefits means—
					(A)civil service
			 retirement, as provided in chapter 83 of title 5, of the United States
			 Code;
					(B)Federal
			 Employees’ Retirement, as provided in chapter 84 of title 5, United States
			 Code;
					(C)life insurance,
			 as provided in chapter 87 of title 5, United States Code;
					(D)health insurance,
			 as provided in chapter 89 of title 5, United States Code;
					(E)compensation for
			 work injuries, as provided in chapter 81 of title 5, United States Code;
					(F)family and
			 medical leave, as provided in subchapter V of chapter 63 of title 5, United
			 States Code;
					(G)long-term care
			 insurance, as provided in chapter 90 of title 5, United States Code;
					(H)enhanced dental
			 benefits, as provided in chapter 89A of title 5, United States Code; and
					(I)enhanced vision
			 benefits, as provided in chapter 89B of title 5, United States Code.
					(3)Employee
					(A)With respect to
			 civil service retirement, the term employee shall have the meaning
			 given such term in section 8331(1) of title 5, United States Code.
					(B)With respect to
			 Federal employees’ retirement, the term employee shall have the
			 meaning given such term in section 8401(11) of title 5, United States
			 Code.
					(C)With respect to
			 life insurance, the term employee shall have the meaning given
			 such term in section 8701(a) of title 5, United States Code.
					(D)With respect to
			 health insurance, the term employee shall have the meaning given
			 such term in section 8901 of title 5, United States Code.
					(E)With respect to
			 compensation for work injuries, the term employee shall have the
			 meaning given such term in section 8101(1) of title 5, United States
			 Code.
					(F)With respect to
			 family and medical leave, the term employee shall have the meaning
			 given such term in section 6381(1) of title 5, United States Code.
					(G)With respect to
			 long-term care insurance, the term employee shall have the meaning
			 given such term in section 9001(1) of title 5, United States Code.
					(H)With respect to
			 enhanced dental benefits, the term employee shall have the meaning
			 given such term in section 8951(1) of title 5, United States Code.
					(I)With respect to
			 enhanced vision benefits, the term employee shall have the meaning
			 given such term in section 8981(1) of title 5 United States Code.
					(4)ObligationsThe
			 term obligations means any duties or responsibilities with respect
			 to Federal employment that would be incurred by a married employee or by the
			 spouse of an employee.
				3.Effective
			 dateThis Act including the
			 amendments made by this Act shall apply to any individual who is employed as an
			 employee on or after the date of enactment of this Act.
		
